Exhibit 10.2

 

MAGELLAN HEALTH SERVICES, INC.

 

2011 MANAGEMENT INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

(REFERENCE NO. 2011-FEBRUARY 1, 2013)

 

Name of Optionee:

Barry M. Smith

 

 

Shares Subject to Option:

320,992 shares of Ordinary Common Stock of Magellan Health Services, Inc. (the
“Shares”)

 

 

Type of Option:

x Nonqualified                o Incentive

 

 

Exercise Price per Share:

$51.79

 

 

Date of Grant:

February 1, 2013

 

 

Date Exercisable and Other Conditions of Exercise:

Except as otherwise provided in the Employment Agreement between Optionee and
the Company made and entered into as of December 10, 2012 (the “Employment
Agreement”), this option shall be exercisable, in whole or in part, until its
Expiration Date, only to the extent it is vested and while the Optionee’s
Service with the Company, a Subsidiary or a Parent company continues.  In
addition, this option, to the extent vested on the date of termination of the
Optionee’s Service, shall be exercisable for the period after the termination of
the Optionee’s Service provided by Optionee’s Option Agreement, unless a
different period is specified in the Employment Agreement, in which case this
option shall be exercisable for such different period after termination of
Optionee’s Service (but in no event on or after the Expiration Date).

 

 

 

In addition, this option may be exercised, to the extent vested, only when
exercise is otherwise permitted in accordance with the terms of the 2011
Management Incentive Plan and the Option Agreement to which this notice of grant
relates (including the provisions thereof applicable in the event of Injurious
Conduct).

 

 

Vesting:

Except as otherwise provided in the Employment Agreement, this option shall vest
with respect to the Shares subject hereto as to one-sixth of such Shares on
February 1, 2014, one-third of such Shares on February 1, 2015, one-third of
such Shares on February 1, 2016 and the remaining one-sixth of such Shares on
February 1, 2017, provided that in each case the Optionee’s Service has not
terminated prior to such date.

 

--------------------------------------------------------------------------------


 

 

Notwithstanding the preceding paragraph, this Option shall earlier vest
immediately with respect to 100% of the Shares subject hereto in the event,
after the date hereof, a Change in Control of the Company (as defined below)
shall have occurred and within the period of eighteen months (or such other
period as is provided by Optionee’s employment agreement, if any, in effect at
the time of the Change of Control) following occurrence of the Change in
Control, Optionee’s Service with the Company shall be terminated by the Company
without Cause (as defined below) or by the Optionee with Good Reason (as defined
below), provided that the Optionee’s Service with the Company has not previously
terminated after the date hereof for any other reason, and upon such accelerated
vesting this Option shall continue to be exercisable for the same period after
such termination of Optionee’s Service as provided above. For purposes of this
Option, the terms “Change in Control,” “Cause” and “Good Reason” shall have the
same meanings as provided in any employment agreement between the Company and
Optionee in effect at the time of the Change in Control (including any terms of
substantially comparable significance in any such employment agreement even if
not of identical wording) or, if no such employment agreement is in effect at
such time or no such meanings are provided in such employment agreement, shall
have the meanings ascribed thereto below:

 

 

 

(1)                                 A “Change in Control” of the Company shall
mean the first to occur after the date hereof of any of the following events:

 

 

 

a.                                      any “person,” as such term is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), becomes a “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of 50% or more of the Voting
Stock (as defined below) of the Company;

 

 

 

b.                                      the majority of the Board of Directors
of the Company consists of individuals other than “Continuing Directors,” which
shall mean the members of the Board on the date hereof;

 

 

 

c.                                       the Board of Directors of the Company
adopts and, if required by law or the certificate of incorporation of the
Corporation, the shareholders approve the dissolution of the Company or a plan
of liquidation or comparable plan providing for the disposition of all or
substantially all of the Company’s assets;

 

 

 

d.                                      all or substantially all of the assets
of the Company are disposed of pursuant to a merger, consolidation, share
exchange, reorganization or other transaction unless the

 

2

--------------------------------------------------------------------------------


 

 

shareholders of the Company immediately prior to such merger, consolidation,
share exchange, reorganization or other transaction beneficially own, directly
or indirectly, in substantially the same proportion as they previously owned the
Voting Stock or other ownership interests of the Company, a majority of the
Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Company; or

 

 

 

e.                                       the Company merges or combines with
another company and, immediately after the merger or combination, the
shareholders of the Company immediately prior to the merger or combination own,
directly or indirectly, 50% or less of the Voting Stock of the successor
company, provided that in making such determination there shall being excluded
from the number of shares of Voting Stock held by such shareholders, but not
from the Voting Stock of the successor company, any shares owned by Affiliates
of such other company who were not also Affiliates of the Company prior to such
merger or combination.

 

 

 

(2)                                 “Cause” shall mean:

 

 

 

a.                                      Optionee is convicted of (or pleads
guilty or nolo contendere to) a felony or a crime involving moral turpitude;

 

 

 

b.                                      Optionee’s commission of an act of fraud
or dishonesty involving his or her duties on behalf of the Company;

 

 

 

c.                                       Optionee’s willful failure or refusal
to faithfully and diligently perform duties lawfully assigned to Optionee as an
officer or employee of the Company or other willful breach of any material term
of any employment agreement at the time in effect between the Company and
Optionee; or

 

 

 

d.                                      Optionee’s willful failure or refusal to
abide by the Company’s policies, rules, procedures or directives, including any
material violation of the Company’s Code of Ethics.

 

 

 

(3)                                 “Good Reason” shall mean:

 

 

 

a.                                      a reduction in Optionee’s salary in
effect at the time of a Change in Control, unless such reduction is comparable
in

 

3

--------------------------------------------------------------------------------


 

 

degree to the reduction that takes place for all other employees of the Company
of comparable rank (for which purpose any person who is an executive officer of
the Company (as determined for purposes of the Exchange Act shall be considered
of comparable rank) or a reduction in Optionee’s target bonus opportunity for
the year in which or any year after the year in which the Change of Control
occurs from Optionee’s target bonus opportunity for the year in which the Change
in Control occurs (if any) as established under any employment agreement
Optionee has with the Company or any bonus plan of the Company applicable to
Optionee (or, if no such target bonus opportunity has yet been established for
Optionee under a bonus plan applicable to Optionee for the year in which the
Change of Control has occurred, the target bonus opportunity so established for
Optionee for the immediately preceding year (if any)), For purposes of this
provision, an action or actions of the Company will be deemed “material” if,
individually or in the aggregate, the action or actions result(s) or potentially
result(s) in a reduction in compensation in the current year or a future year
having a present value to Optionee of at least one and one half percent (1.5%)
of Optionee’s then current base salary, provided that Optionee will have a legal
right to claim damages for a breach of contract for any action by the Company or
event having an effect described under those paragraphs that does not meet this
objective materiality test, and actions may be material in a given case at
levels less than the specified level.;

 

 

 

b.   a material diminution in Optionee’s position, duties or responsibilities as
in effect at the time of a Change in Control or the assignment to Optionee of
duties which are materially inconsistent with such position, duties and
authority, unless in either case such change is made with the consent of the
Optionee; or

 

 

 

c.    the relocation by more than 50 miles of the offices of the Company which
constitute at the time of the Change in Control Optionee’s principal location
for the performance of his or her services to the Company;

 

 

 

provided that, in each such case, Optionee provides notice to the Company within
90 days that such event or condition constituting Good Reason has arisen, and
such event or condition continues uncured for a period of more than 30 days

 

4

--------------------------------------------------------------------------------


 

 

after Optionee gives notice thereof to the Company, and Optionee terminates
Service within 18 months after such event or condition has arisen.

 

 

 

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

 

 

Other Terms (if any):

 

 

 

Expiration Date:

February 1, 2023

 

5

--------------------------------------------------------------------------------


 

By signing your name below, you accept this award and acknowledge and agree that
this award is granted under and governed by the terms and conditions of the
Magellan Health Services, Inc. 2011 Management Incentive Plan and the related
Stock Option Agreement, reference number 2011-February 1, 2013, both of which
are hereby made a part of this document.

 

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

Name: René Lerer

 

Title: Executive Chairman of Board

 

 

 

 

OPTIONEE:

 

 

 

 

 

Name: Barry M. Smith

 

 

 

 

 

Date:

 

 

6

--------------------------------------------------------------------------------

 